United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 05-40297
                          Conference Calendar



DON WHATLEY,

                                           Plaintiff-Appellant,

versus

WAYNE SCOTT; R. THALER, Warden; DAVID QUINN, Captain;
LAPOINTE, Captain; D. ALLEN, Officer; BILLY JOE TAYLOR,

                                           Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 3:95-CV-778
                      --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Don Whatley, Texas prisoner # 623150, appeals the denial of

his “Motion for Relief from Judgment or Order” pursuant to FED R.

CIV. P. 60(b) relating to the dismissal of his action under 42

U.S.C. § 1983.    He contends that the Supreme Court’s decision in

Muhammad v. Close, 540 U.S. 749 (2004), constitutes intervening

authority that renders improper the dismissal of his § 1983

complaint as barred by Heck v. Humphrey, 512 U.S. 477 (1994).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 05-40297
                               -2-

     A change in decisional law, standing alone, does not

constitute “extraordinary circumstances” for purposes of

obtaining relief under Rule 60(b)(6).    See United States ex rel.

Garibaldi v. Orleans Parish Sch. Bd., 397 F.3d 334, 337-40 (5th

Cir.), cert. denied, 534 U.S. 1078 (2005); Hess v. Cockrell,

281 F.3d 212, 216 (5th Cir. 2002); Batts v. Tow-Motor Forklift

Co., 66 F.3d 743, 747-48 (5th Cir. 1995); Bailey v. Ryan

Stevedoring Co., 894 F.2d 157, 160 (5th Cir. 1990).   Accordingly,

even if Muhammad constitutes a change in decisional law

applicable to Whatley’s case, Whatley’s argument fails.

     Whatley does not demonstrate that the district court abused

its discretion in denying his Rule 60(b) motion.    See Seven

Elves, Inc. v. Eskenazi, 635 F.2d 396, 402 (5th Cir. 1981).

The judgment of the district court is therefore AFFIRMED.